DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-13, 15, 18-22, 24 & 27 is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Webler (U.S. Patent Application 2006/0135870 A1).
Claim 1:  Webler teaches –
An integrated guidewire (as shown in Figure 15-17), comprising:
Examiner’s Note:  Figures 15-17 disclose one embodiment of Webler as disclosed in Para 0047.
a wire [guide member] (Figure 16, Element 363) [The guide member (363) can be just a guidewire] (Para 0114), which is sized and shaped to move in an anatomical material transportation system of a patient [spiral of the imaging sheath gently contacts the vessel wall] (Para 0115); and 
Examiner’s Note:  The Applicant is free to be their own lexicographer (See MPEP 2173.05(a)).  The claim language uses the terms, “anatomical material transportation system”.  The Applicant defines the claim language as “the anatomical material transportation system includes an anatomical system of the patient selected from a list consisting of a vasculature system, an ear-nose-throat (ENT) system, and a neurological system” (Para 0010 of the PGPUB of the Specification of the Applicant).  Thus, the claim terms are being interpreted as vasculature system, an ear-nose-throat (ENT) system, or a neurological system.
an optical fiber [optical fiber] (Figure 17, Element 377) having proximal (Figure 16, Element 365) [the proximal end of the imaging assembly (the catheter assembly) contains a handle with markers (or indicators) that guide the operator] (Para 0117) and distal ends (Figure 16, Element 360)
Examiner’s Note:  Webler does not explicitly state the proximal end and distal end of the optical fiber.  However, distal and proximal ends are inherent.  It would be impossible for Webler not have a distal end and proximal end to its optical fiber.  If the disclosed optical fiber of Webler did not have distal and proximal ends, the disclosed imaging and pull back of the optical fiber would not be possible (Para 0117).  Thus, the distal and proximal ends of the optical fiber are inherent for the disclosed operations of the invention of Webler.
wherein the proximal-end is coupled to a device external to the patient [imaging assembly (the catheter assembly) contains a handle with markers (or indicators) that guide the operator in adjusting the spiral radius] (Para 0117) 
wherein the optical fiber is configured to transfer optical signals between the distal-end and the device [observation of the images produced during a pull back of the imaging core provides a reliable means to ensure that the spiral is near enough to the vessel wall] (Para 0117), and 
wherein the wire (Figure 15, Element 363) and the optical fiber (Figure 17, Element 377 and Figure 15, Element 361) are intertwined with respect to one another (as shown in Figure 15)
Examiner’s Note:  The Examiner notes that the intertwined structure of Figures 15-16 as taught by Webler is patentably indistinguishable to the disclosure intertwined structure of Figures 2A & 2B of the Applicant.
Claim 2/1:  Webler teaches –
wherein the wire and the optical fiber are fixed directly to one another at one or more coupling points located between or at the distal-end and the proximal-end [The distal end (360) of the imaging sheath (361) is fixed to the guide member (363); and the other end of the imaging sheath (361) is fixed to the tube (365)] (Para 0112 and as shown in Figures 15-16).
Examiner’s Note:  The claim language recites, “fixed directly”.  In attempting to understand the claim limitation, the Examiner reviewed the Disclosure of the Applicant.  Figures 2C and Para 0064 of the PGPUB of the Applicant discloses the twisted pair of wire 90 and transferring device 92 may be fixed directly together using any suitable fixation technique.  The other disclosed embodiments of Figure 2A and 2B also disclose a transferring device, Element 82 & 72.  Based on the disclosure of the Applicant, the Examiner is interpreting the claim language to mean the transferring devices are part of the optical fiber claimed element.
Claim 3/1:  Webler teaches – 
comprising an image sensor [imaging assembly] configured to receive optical signals reflected from an organ of the patient [to project light and receive reflected light] (Para 0038), and to produce, using the reflected optical signals [optical fiber (377) for the control of the imaging core in the imaging sheath], an image of the organ [vessel wall] (Para 0117 & 0118).
Claim 4/1:  Webler teaches – 
wherein the intertwined wire (Figure 15, Element 636) and the optical fiber (Figure 17, Element 377) have, between the distal-end and the proximal-end, multiple windings around an axis of the integrated guidewire (as shown in Figures 15-16).
Claim 6/4/1:  Webler teaches – 
wherein the windings are distributed evenly between the distal-end and the proximal-end [spiral pattern at about a 4 mm apart] (Para 0061).
Claim 9/1:  Webler teaches – 
wherein the anatomical material transportation system comprises an anatomical system of the patient consisting of a vasculature system [vessel wall] (Para 0117).
Claim 10:  Webler teaches –
A method, comprising:
inserting into an anatomical material transportation system of a patient an integrated guidewire (as shown in Figure 15-17) comprising: 
Examiner’s Note:  Figures 15-17 disclose one embodiment of Webler as disclosed in Para 0047.
a wire [guide member] (Figure 16, Element 363) [The guide member (363) can be just a guidewire] (Para 0114), which is sized and shaped to move in the anatomical material transportation system [spiral of the imaging sheath gently contacts the vessel wall] (Para 0115); and
Examiner’s Note:  The Applicant is free to be their own lexicographer (See MPEP 2173.05(a)).  The claim language uses the terms, “anatomical material transportation system”.  The Applicant defines the claim language as “the anatomical material transportation system includes an anatomical system of the patient selected from a list consisting of a vasculature system, an ear-nose-throat (ENT) system, and a neurological system” (Para 0010 of the PGPUB of the Specification of the Applicant).  Thus, the claim terms are being interpreted as vasculature system, an ear-nose-throat (ENT) system, or a neurological system.
an optical fiber [optical fiber] (Figure 17, Element 377) having proximal (Figure 16, Element 365) [the proximal end of the imaging assembly (the catheter assembly) contains a handle with markers (or indicators) that guide the operator] (Para 0117) and distal ends (Figure 16, Element 360)
Examiner’s Note:  Webler does not explicitly state the proximal end and distal end of the optical fiber.  However, distal and proximal ends are inherent.  It would be impossible for Webler not have a distal end and proximal end to its optical fiber.  If the disclosed optical fiber of Webler did not have distal and proximal ends, the disclosed imaging and pull back of the optical fiber would not be possible (Para 0117).  Thus, the distal and proximal ends of the optical fiber are inherent for the disclosed operations of the invention of Webler.
wherein the proximal-end is coupled to a device external to the patient [imaging assembly (the catheter assembly) contains a handle with markers (or indicators) that guide the operator in adjusting the spiral radius] (Para 0117)  
wherein the optical fiber is configured to transfer optical signals between the distal-end and the device [observation of the images produced during a pull back of the imaging core provides a reliable means to ensure that the spiral is near enough to the vessel wall] (Para 0117), and 
wherein the wire (Figure 15, Element 363) and the optical fiber (Figure 17, Element 377 and Figure 15, Element 361) are intertwined with respect to one another (as shown in Figure 15)
Examiner’s Note:  The Examiner notes that the intertwined structure of Figures 15-16 as taught by Webler is patentably indistinguishable to the disclosure intertwined structure of Figures 2A & 2B of the Applicant.
and acquiring anatomical information [imaging assembly] from the patient by transferring optical signals [to project light and receive reflected light] (Para 0038) between the distal-end and the device [observation of the images produced during a pull back of the imaging core provides a reliable means to ensure that the spiral is near enough to the vessel wall] (Para 0117).
Claim 11/10:  Webler teaches –
wherein the wire and the optical fiber are fixed directly to one another at one or more coupling points located between or at the distal-end and the proximal-end [The distal end (360) of the imaging sheath (361) is fixed to the guide member (363); and the other end of the imaging sheath (361) is fixed to the tube (365)] (Para 0112 and as shown in Figures 15-16)
Examiner’s Note:  The claim language recites, “fixed directly”.  In attempting to understand the claim limitation, the Examiner reviewed the Disclosure of the Applicant.  Figures 2C and Para 0064 of the PGPUB of the Applicant discloses the twisted pair of wire 90 and transferring device 92 may be fixed directly together using any suitable fixation technique.  The other disclosed embodiments of Figure 2A and 2B also disclose a transferring device, Element 82 & 72.  Based on the disclosure of the Applicant, the Examiner is interpreting the claim language to mean the transferring devices are part of the optical fiber claimed element.
Claim 12/10:  Webler teaches – 
wherein inserting the integrated guidewire comprises inserting an image sensor [imaging assembly] for receive optical signals reflected from an organ of the patient [to project light and receive reflected light] (Para 0038), and for producing, using the reflected optical signals [optical fiber (377) for the control of the imaging core in the imaging sheath], an image of the organ [vessel wall] (Para 0117 & 0118).
Claim 13/10:  Webler teaches –
wherein the intertwined wire (Figure 15, Element 636) and the optical fiber (Figure 17, Element 377) have, between the distal-end and the proximal-end, multiple windings around an axis of the integrated guidewire (as shown in Figures 15-16).
Claim 15/13/10:  Webler teaches – 
wherein the windings are distributed evenly between the distal-end and the proximal-end [spiral pattern at about a 4 mm apart] (Para 0061).
Claim 18/10:  Webler teaches – 
wherein inserting the integrated guidewire comprises inserting the integrated guidewire into an anatomical system of the patient consisting of a vasculature system [vessel wall] (Para 0117).
Claim 19:  Webler teaches –
A method for producing an integrated guidewire (as shown in Figure 15-17), the method comprising: 
Examiner’s Note:  Figures 15-17 disclose one embodiment of Webler as disclosed in Para 0047.
providing a wire [guide member] (Figure 16, Element 363) [The guide member (363) can be just a guidewire] (Para 0114) which is sized and shaped to move in an anatomical material transportation system of a patient [spiral of the imaging sheath gently contacts the vessel wall] (Para 0115); and 
Examiner’s Note:  The Applicant is free to be their own lexicographer (See MPEP 2173.05(a)).  The claim language uses the terms, “anatomical material transportation system”.  The Applicant defines the claim language as “the anatomical material transportation system includes an anatomical system of the patient selected from a list consisting of a vasculature system, an ear-nose-throat (ENT) system, and a neurological system” (Para 0010 of the PGPUB of the Specification of the Applicant).  Thus, the claim terms are being interpreted as vasculature system, an ear-nose-throat (ENT) system, or a neurological system.
intertwining the wire (Figure 15, Element 363) and an optical fiber (Figure 17, Element 377 and Figure 15, Element 361) with respect to one another (as shown in Figure 15)
Examiner’s Note:  The Examiner notes that the intertwined structure of Figures 15-16 as taught by Webler is patentably indistinguishable to the disclosure intertwined structure of Figures 2A & 2B of the Applicant.
Claim 20/19:  Webler teaches –
wherein intertwining the wire and the optical fiber comprises coupling the wire and the optical fiber to one another at one or more coupling points located between or at a distal-end and a proximal-end of the optical fiber [The distal end (360) of the imaging sheath (361) is fixed to the guide member (363); and the other end of the imaging sheath (361) is fixed to the tube (365)] (Para 0112 and as shown in Figures 15-16).
Claim 21/19:  Webler teaches –
comprising coupling to the optical fiber an image sensor [imaging assembly] for receiving optical signals reflected from an organ of the patient [to project light and receive reflected light] (Para 0038), and for producing, using the reflected optical signals [optical fiber (377) for the control of the imaging core in the imaging sheath], an image of the organ [vessel wall] (Para 0117 & 0118). 
Claim 22/19:  Webler teaches –
wherein intertwining the wire (Figure 15, Element 636) and the optical fiber (Figure 17, Element 377) comprises forming, between a distal-end and a proximal-end of the optical fiber, multiple windings around an axis of the integrated guidewire (as shown in Figures 15-16).
Claim 24/22/19:  Webler teaches – 
wherein forming the multiple windings comprises distributing the windings evenly between the distal-end and the proximal-end [spiral pattern at about a 4 mm apart] (Para 0061).
Claim 27/19:  Webler teaches –
wherein the wire is sized and shaped to move in an anatomical system of the patient consisting of a vasculature system [vessel wall] (Para 0117).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8, 17 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webler (U.S. Patent Application 2006/0135870 A1).
Claim 8/1:  The embodiment of Figures 15-17 fails to specifically teach multiple imaging sheaths and thus an additional optical fiber.  However, embodiment of Figures 31-38 discloses that modifying Figures 15-17 would have been obvious to one of ordinary skill in the art (Para 0141).
The embodiment of Figures 15-17 fails to specifically teach a flexible tube for transporting fluids.  However, embodiment of Figure 53 relating to Figure 15 (Para 0166) discloses that modifying with Figures 23-24 would have been obvious to one of ordinary skill in the art (Para 0169).
Thus, Webler teaches –
comprising at least one of an additional optical fiber [It will also be apparent to one skilled in the art that the embodiments described relative to FIGS. 15 through 17…may be similarly modified to contain multiple imaging sheaths] (Para 0141) and a flexible tube [spiral balloon] (Figure 23, Element 441) configured to transfer fluids [inflated] between the distal-end and the proximal-end (Para 0128 & 0130), and 
Examiner’s Note:  Air is a fluid.
wherein the at least one of the additional optical fiber (Para 0141) and the flexible tube (Figure 23, Element 441) is intertwined with the wire [guide member] (Figure 16, Element 363) and the optical fiber [optical fiber] (Figure 17, Element 377) in order to perform OCT imaging of the vessel wall (Para 0169).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Figure 15-17 with the embodiments of Figures 31-38, 23 & 24 in order to perform OCT imaging of the vessel wall (Para 0169).
Claim 17/10:  The embodiment of Figures 15-17 fails to specifically teach multiple imaging sheaths and thus an additional optical fiber.  However, embodiment of Figures 31-38 discloses that modifying Figures 15-17 would have been obvious to one of ordinary skill in the art (Para 0141).
The embodiment of Figures 15-17 fails to specifically teach a flexible tube for transporting fluids.  However, embodiment of Figure 53 relating to Figure 15 (Para 0166) discloses that modifying with Figures 23-24 would have been obvious to one of ordinary skill in the art (Para 0169).
Thus, Webler teaches –
wherein inserting the integrated guidewire comprises inserting at least one of an additional optical fiber [It will also be apparent to one skilled in the art that the embodiments described relative to FIGS. 15 through 17…may be similarly modified to contain multiple imaging sheaths] (Para 0141) and a flexible tube [spiral balloon] (Figure 23, Element 441) for transferring fluids [inflated] between the distal-end and the proximal-end (Para 0128 & 0130), and 
Examiner’s Note:  Air is a fluid.
wherein the at least one of the additional optical fiber (Para 0141) and the flexible tube (Figure 23, Element 441) is intertwined with the wire [guide member] (Figure 16, Element 363) and the optical fiber [optical fiber] (Figure 17, Element 377) in order to perform OCT imaging of the vessel wall (Para 0169).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Figure 15-17 with the embodiments of Figures 31-38, 23 & 24 in order to perform OCT imaging of the vessel wall (Para 0169).
Claim 26/19:  The embodiment of Figures 15-17 fails to specifically teach multiple imaging sheaths and thus an additional optical fiber.  However, embodiment of Figures 31-38 discloses that modifying Figures 15-17 would have been obvious to one of ordinary skill in the art (Para 0141).
The embodiment of Figures 15-17 fails to specifically teach a flexible tube for transporting fluids.  However, embodiment of Figure 53 relating to Figure 15 (Para 0166) discloses that modifying with Figures 23-24 would have been obvious to one of ordinary skill in the art (Para 0169).
Thus, Webler teaches –
wherein intertwining the wire and the optical fiber comprises intertwining, with the wire [guide member] (Figure 16, Element 363) and the optical fiber [optical fiber] (Figure 17, Element 377), at least one of an additional optical fiber [It will also be apparent to one skilled in the art that the embodiments described relative to FIGS. 15 through 17…may be similarly modified to contain multiple imaging sheaths] (Para 0141) and a flexible tube [spiral balloon] (Figure 23, Element 441) in order to perform OCT imaging of the vessel wall (Para 0169).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Figure 15-17 with the embodiments of Figures 31-38, 23 & 24 in order to perform OCT imaging of the vessel wall (Para 0169).

Claim(s) 5, 7, 14, 16, 23 & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webler (U.S. Patent Application 2006/0135870 A1) and further in view of Tsai et al. (U.S. Patent Application 2014/0236120 A1).
Claim 5/4/1:  Webler teaches an integrated guidewire (Figure 15-17).  Webler fails to teach the number of windings sets stiffness and flexibility levels.  However, Tsai teaches wherein a number of the windings sets stiffness and flexibility levels of the guidewire (Para 0043) in order to give the catheter the desired flexibility or stiffness to navigate within a body (Para 0042-0043)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webler with the teaching of the number of windings as taught by Tsai in order to give the catheter the desired flexibility or stiffness to navigate within a body (Para 0042-0043).
Claim 7/4/1:  Webler fails to teach wherein the windings are distributed unevenly between the distal-end and the proximal-end.  However, Tsai teaches wherein the windings are distributed unevenly between the distal-end and the proximal-end (as shown in Figure 5) in order to give the catheter the desired flexibility or stiffness to navigate within a body (Para 0042-0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webler with the teaching of uneven windings taught by Tsai in order to give the catheter the desired flexibility or stiffness to navigate within a body (Para 0042-0043).
Claim 14/13/10:  Webler teaches an integrated guidewire (Figure 15-17).  Webler fails to teach the number of windings sets stiffness and flexibility levels.  However, Tsai teaches wherein a number of the windings sets stiffness and flexibility levels of the guidewire (Para 0043) in order to give the catheter the desired flexibility or stiffness to navigate within a body (Para 0042-0043)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webler with the teaching of the number of windings as taught by Tsai in order to give the catheter the desired flexibility or stiffness to navigate within a body (Para 0042-0043).
Claim 16/13/10:  Webler fails to teach wherein the windings are distributed unevenly between the distal-end and the proximal-end.  However, Tsai teaches wherein the windings are distributed unevenly between the distal-end and the proximal-end (as shown in Figure 5) in order to give the catheter the desired flexibility or stiffness to navigate within a body (Para 0042-0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webler with the teaching of uneven windings taught by Tsai in order to give the catheter the desired flexibility or stiffness to navigate within a body (Para 0042-0043).
Claim 23/22/19:  Webler teaches an integrated guidewire (Figure 15-17).  Webler fails to teach the number of windings sets stiffness and flexibility levels.  However, Tsai teaches wherein forming the multiple windings comprises setting, by a number of the windings, stiffness and flexibility levels of the guidewire (Para 0043) in order to give the catheter the desired flexibility or stiffness to navigate within a body (Para 0042-0043)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webler with the teaching of the number of windings as taught by Tsai in order to give the catheter the desired flexibility or stiffness to navigate within a body (Para 0042-0043).
Claim 25/22/19:  Webler fails to teach wherein the windings are distributed unevenly between the distal-end and the proximal-end.  However, Tsai teaches wherein forming the multiple windings comprises distributing the windings unevenly between the distal-end and the proximal-end (as shown in Figure 5) in order to give the catheter the desired flexibility or stiffness to navigate within a body (Para 0042-0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webler with the teaching of uneven windings taught by Tsai in order to give the catheter the desired flexibility or stiffness to navigate within a body (Para 0042-0043).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shiber (U.S. Patent 4,886,490 A) – Shiber teaches an atherectomy system for coring, ingesting and removing an obstruction from within a patient's vessel, comprising a flexible guide-wire insertable into the vessel, a flexible rotary-catheter being rotatably disposed and insertable into the vessel over the flexible guide-wire, having a rotary coring device, at its distal end for making a peripheral cut in an obstruction located in front of it, relative motion between the flexible rotary-catheter and the flexible guide-wire is used to mechanically enable the ingested obstruction material to proximally move into the flexible rotary-catheter.
Hebert et al. (U.S. Patent Application 2004/0006305 A1) -  Hebert teaches a catheter assembly having a balloon integrated at its distal tip. The balloon, while inflated, prevents the back-flow of fluid introduced through the catheter assembly into vessels or ducts in a mammalian subject. The catheter has an inner lumen and a coaxial outer lumen. An inflatable member attached at the distal end of the catheter forms the balloon. The outer lumen provides the channel for inflating the balloon and the inner lumen provides the channel for a guide wire or for use in delivery of fluids or particles. This low profile balloon catheter design allows for high maneuverability and also facilitates the manufacture of small diameter balloon catheters.
Ryan et al. (U.S. Patent Application 2007/0078500 A1) – Ryan teaches a system and method for analyzing and treating a body lumen, a lumen-expanding balloon catheter with integrated one or more delivery waveguides and one or more collection waveguides is used to perform optical analysis of the tissues surrounding the lumen during expansion. The catheter can comprise an angioplasty catheter with integrated delivery waveguides and collection waveguides to perform spectroscopy of a stenotic plaque during angioplasty.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793